DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a sealing device for a propeller shaft of a marine vehicle propulsion unit having the details, as set forth in claims that include elements such as a set of sealing lips being (i) located within a movable housing; (ii) axially offset relative to one another and (iii) arranged for contact with a surface along a length of the propeller shaft, the set of sealing lips including, in an order from an inner space of the movable housing toward a space outside of the movable housing, a first sealing lip, a second sealing lip, a third sealing lip, a fourth sealing lip, and a fifth sealing lip; wherein the first sealing lip, the third sealing lip, the fourth sealing lip, and the fifth sealing lip of the set of sealing lips are axially angled toward a space outside of the movable housing, and the second sealing lip of the set of sealing lips is axially angled toward an inner space of the movable housing;  a receiving space for a hydraulic fluid, the receiving space being defined between the first sealing lip and the second sealing lip of the set of sealing lips; at least one buffer space being axially offset with respect to the receiving space and defined between two 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675